Title: To George Washington from Cadwallader Ford, Jr., 27 October 1789
From: Ford, Cadwallader Jr.
To: Washington, George


          Massachusetts Middlesex County Wilmington
          SrOctober the 27th 1789
          Duty and gratitude, obliges me to Express the greatest Hapiness in your safe Arival, and the Honor you confer on this Commonwealth and the Inhabitants thereof by your Visit to the

Capital And Other Places. I Think my self happy, and it gives me the greatest pleasure once more to Behold that Character which the King of Kings haith raised up, and Quallyfied for a Leader & Commander of our Armies; And the Avenger of the Violated rights of humanity, and haith Inspired with a wise and Understanding Heart; to Judge this so great a People; and to know what the Amerrican Israel ought to doo.
          Blessed be God who directed his People to the Choice and Inclined your Heart to relinquish the Ease & Domestick felicity of Private Fortune, to lead Forth our Armies through a Long and Distressing war, and Crowning your Labours with success and Victory; And haith Inclined your Heart once more, to Sacrifice your sweet Retirement, to Accept of the Great and Arduous Trust to which you are now Elected: Let all the Earth Rejoice & shout aloud for Joy; and the People Say, Amen, Amen.
          May the Great Universal Parent of all Mankind who hath preserved your Life in Perrills of Dangers, and maintained your Health all your Life Long, Continue to be Gracious, that you may Long Live to Sway the Amerrican Scepter in Righteousness, and be a great and Lasting Blessing to this Feoderal Empire, and the People Rejoice under your wise and Judicious Administration, and at some far, Verry far distant Period, may you be received to mantions of Bliss—is the Sincere desire and hearty Prayer of your most Dutifull and Very Humble Servant.
          
            Cadwallader Ford Junr
          
          
            P:S: Pardon Me Dear General in thus Attempting to Adress you, and beleive me to be sincere, when I tell you I have a son, Baptized by the Name of George Washington; should your Excellency think this poor performance worthy of an Answer, Please to direct to be left at the Post Office in Boston.
          
        